

115 HR 2716 IH: Protecting Gold Star Children Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2716IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to not apply changes under Public Law 115–97 pertaining
			 to the kiddie tax to children receiving certain military survivor
			 benefits.
	
 1.Short titleThis Act may be cited as the Protecting Gold Star Children Act of 2019. 2.Application of permanent kiddie tax rates to children receiving certain military survivor benefits (a)In generalSection 1(j)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (E)Treatment of children with certain military survivor benefitsSubparagraph (A) shall not apply to any child who received a benefit under laws administered by the Secretary of Defense or the Secretary of Veterans Affairs which—
 (i)is received by a child by reason of the child being the survivor of a deceased member of the Armed Forces or of a deceased veteran, and
 (ii)is included in the gross income of such child.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
			